DETAILED ACTION
Status of Claims
This Office action is in response to the application filed on 09/30/2020. Claims 1-20 are presently pending and are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because in FIG. 4B, reference character 96 should be replaced with reference character 95 to correspond with ¶ 62 of the instant specification.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference signs mentioned in ¶¶ 76 and 79-80 of the description: reference characters 111, 112, and 526.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description: reference characters 9, 14, 18, 18a-18c, and 22 in FIG. 2, and reference character 81 in FIG. 4A.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The use of the terms “Apple,” “iOS,” “Google,” “Android,” “Microsoft,” “Windows Mobile,” “Wi-Fi,” and “M2M,” which are trade names or marks used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore, the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM, or ® following the terms.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Objections
Claim 15 is objected to because of the following informality:
In claim 15, the phrase “less that an available power level” should be changed to “less than an available power level.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2:
Claim 2 recites “a flight of the UAV,” and it is unclear whether this refers to the same “UAV flight” introduced in claim 1, leading to indefiniteness. For examination purposes, claim 2 has been interpreted as if it instead recited “the flight of the UAV.” Clarification is required.
Regarding claim 19:
Claim 19 is dependent on itself, leading to indefiniteness. For examination purposes, claim 19 is interpreted as instead being dependent upon claim 18. Clarification is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding claims 1, 11, and 18:
Step 1: Claim 1 is directed toward a method for generating an optimal flight path for a UAV. Claim 11 is directed toward a method for calculating an optimal flight path for a UAV by optimizing a cost function. Claim 18 is directed toward a system for calculating an optimal path for a UAV based on key performance indicators and other constraints. Each of claims 1, 11, and 18 is directed to one of the four statutory categories.
Step 2A, prong 1: Claims 1, 11, and 18 recite the abstract concept of generating an optimal flight path for a UAV. This abstract idea is described at least in claims 1, 11, and 18 by the mental process steps of determining if there is a no-fly zone between the origin and destination, creating a softwall surrounding the no-fly zone, identifying constraints associated with the UAV flight, and generating the optimal flight path for the UAV based on an indicator of network performance and avoidance of the softwall/calculating an optimal flight path for the UAV by optimizing a cost as a function of a variable/calculating an optimal path for the UAV flight based on the origin and destination, key performance indicators, and the constraints . These steps fall into the mental processes grouping of abstract ideas as they include a human mentally determining if there is a no-fly zone, creating the softwall around the no-fly zone, identifying the flight constraints, and generating/calculating the optimal flight path for the UAV. The limitations as drafted are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind if not for the recitation of generic computing components.
With respect to claims 1, 11, and 18, other than reciting “a processor,” nothing in the steps of determining if there is a no-fly zone, creating the softwall around the no-fly zone, identifying the flight constraints, and generating/calculating the optimal flight path for the UAV precludes the idea from practically being performed in the human mind. For example, if not for the “processor” language, the claim encompasses a human performing each of the steps mentally with the help of pen and paper.
Step 2A, prong 2: The claims recite elements additional to the abstract concepts. However, these additional elements fail to integrate the abstract idea into a practical application.
Claim 1 recites steps of receiving a request to create an optimal flight path for the UAV, and receiving an indicator of network performance between the origin and destination. These steps are considered insignificant extra-solution activity, as they simply gather data necessary to perform the abstract idea. Similarly, the recited step of transmitting the optimal flight path to the UAV is considered insignificant extra-solution activity, as it simply amounts to data output that is necessary for performing the abstract idea. These additional steps amount to necessary data gathering and data output wherein all uses of the recited abstract idea require such data gathering and data output (see MPEP 2106.05(g)).
Claim 11 recites steps of receiving an origin and destination for a flight associated with a UAV. This step is considered insignificant extra-solution activity, as it simply gathers data that is necessary for performing the abstract idea. Similarly, the recited step of transmitting the optimal flight path to the UAV is considered insignificant extra-solution activity, as it simply amounts to data output that is necessary for performing the abstract idea. These additional steps amount to necessary data gathering and data output wherein all uses of the recited abstract idea require such data gathering and data output (see MPEP 2106.05(g)).
Claim 18 recites a processor coupled to a memory with executable instructions; these are generic computer components (see ¶ 78 of the instant specification) that are employed as tools to perform the abstract idea (see MPEP 2106.05(f)). Claim 18 also recites that the processor is configured for receiving an origin and destination for a UAV flight, and acquiring key performance indicators relating to the UAV flight; these steps are considered insignificant extra-solution activity, as they simply gather data necessary to perform the abstract idea. Similarly, the recited step of transmitting the optimal path to the UAV is considered insignificant extra-solution activity, as it simply amounts to data output that is necessary for performing the abstract idea. These additional steps amount to necessary data gathering, data output, and generic computing components wherein all uses of the recited abstract idea require such data gathering or data output (see MPEP 2106.05(g)).
Step 2B: For the same reasons addressed above with respect to Step 2A, prong 2, the additional elements recited in claims 1, 11, and 18 fail to amount to an inventive concept. As such, the additional elements individually and in combination do not amount to significantly more than the abstract idea.
Therefore, when considering the combination of elements and the claimed invention as a whole, claims 1, 11, and 18 are not patent-eligible.
Regarding claims 2-10, 12-17, and 19-20:
Dependent claims 2-10, 12-17, and 19-20 only recite additional mental process steps (i.e., creating a softwall surrounding the dynamic no-fly zone, generating an updated optimal flight path, calculating a softwall surrounding the no-fly zone, and calculating a revised optimal path based in part on the avoidance of the softwall), limitations further defining the mental process and further data gathering (i.e. receiving a priority for a flight of the UAV, receiving an additional data input, receiving feedback from the UAV, and detecting an anomalous UAV) and data output (i.e. transmitting an updated optimal flight path to the UAV during the UAV flight, and reconfiguring the underlying network based on the indicator of network performance—note that this reconfiguring step is considered insignificant data manipulation based on ¶ 40 of the instant specification, which appears to define the reconfiguring step to include “requesting network access and functionality, including requesting virtual function resources to be instantiated to optimize the configuration of the network”). These limitations are considered mental process steps and additional steps that amount to necessary data gathering and data output.
Claim 14 recites that the calculation step comprises using machine learning techniques, artificial intelligence techniques, deep neural networks, or deep reinforcement learning; this limitation simply amounts to general linking of the use of the judicial exception to the technological environment of machine learning/artificial intelligence/deep reinforcement learning. The limitation of performing the calculation step with techniques that are commonly used by computers is recited at a surface level and does not add significantly more to the abstract idea (see MPEP 2106.05(h)).
These additional elements fail to integrate the abstract idea into a practical application. As such, the additional elements individually and in combination do not amount to significantly more than the abstract idea. Therefore, when considering the combination of elements and the claimed invention as a whole, claims 2-10, 12-17, and 19-20 are not patent-eligible.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5-7, 11-12, and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xu et al. (US 2021/0343164 A1), hereinafter Xu.
Regarding claim 1:
		Xu discloses the following limitations:
“A method comprising: receiving a request to create an optimal flight path for an unmanned aerial vehicle (UAV), wherein the request includes an origin and a destination of a UAV flight.” (See at least Xu ¶ 6: “A service control entity first receives a first request, where the first request includes at least one of a destination of a terminal, a departure point of the terminal, and a communication requirement of the terminal.”)
“receiving an indicator of network performance between the origin and destination.” (See at least Xu ¶ 7: “In a possible design, the service control entity obtains capability information of an access network, and determines the at least one trajectory based on the at least one of the destination of the terminal, the departure point of the terminal, and the communication requirement of the terminal that are carried in the first request, and the capability information of the access network.”)
“determining if there is a no-fly zone between the origin and the destination; creating a softwall surrounding the no-fly zone based on the identifying step.” (See at least Xu ¶ 94: “The first flight zone is included in the second flight zone, and both the destination of the terminal and the departure point of the terminal are located in the first flight zone. The first flight zone is an air route area that allows to fly, and the second flight zone may include an area other than a fixed no-fly zone, an area other than a fixed no-fly zone and a dynamic no-fly zone, or an area within a planned air route of the uncrewed aerial vehicle. The fixed no-fly zone includes: airport obstacle restrictive surfaces and civil aviation lines and air routes, railways, highways, waterways, air routes, and surrounding areas within 50 meters thereof; key sensitive units and facilities such as municipal and district party committees and governments, military control zones, communications, water supply, power supply, energy supply, storage of hazardous materials, and supervision sites, and surrounding areas within 100 meters thereof; and traffic hubs, railway stations, bus passenger terminals, wharfs, ports, and surrounding areas within 100 meters thereof.” The consideration of surrounding areas within 50 or 100 meters of the no-fly zones correspond to the claimed “softwall surrounding the no-fly zone.”)
“generating the optimal flight path for the UAV based on the indicator and avoidance of the softwall.” (See at least Xu ¶¶ 53 and 94: “The uncrewed aerial vehicle server may receive a third request sent by the service control entity, obtain a second flight zone, determine a first flight zone based on the at least one of the destination of the terminal, the departure point of the terminal, and the communication requirement of the terminal that are carried in the third request, and the second flight zone, and return the first flight zone to the service control entity. In this way, the at least one trajectory is determined by using the determined first flight zone, to ensure that a trajectory of a UAV meets an airspace management requirement and avoids a no-fly zone.” As explained above, the no-fly zones include a buffer of 50 or 100 meters surrounding the areas that must be avoided; this buffer corresponds to the claimed “softwall.”)
“and transmitting the optimal flight path to the UAV.” (See at least Xu ¶ 114: “Optionally, after receiving the at least one trajectory, the UVS may send a first message to the UAV, where the first message includes the at least one trajectory, and the first message may also include a route identifier and route information that are corresponding to each trajectory.”)
Regarding claim 3:
Xu discloses the “method of claim 1,” and Xu further discloses “wherein generating the optimal flight path is further based on quality of service.” (See at least Xu ¶ 33: “the terminal may alternatively obtain signal strength of each trajectory in the at least one trajectory, and select a trajectory with highest signal strength from the at least one trajectory based on the signal strength of each trajectory in the at least one trajectory. In this way, communication quality of the UAV during flight is ensured.”)
Regarding claim 5:
Xu discloses the “method of claim 1,” and Xu further discloses the method “further comprising receiving an additional data input and wherein the generating the optimal flight path is further based on the additional data input, and wherein the additional data input is one of weather, an emergency or an event.” (See at least Xu ¶¶ 93-94: “after receiving the trajectory request, the UVS may obtain a second flight zone, and determine a first flight zone based on the at least one of the destination of the terminal, the departure point of the terminal, and the communication requirement of the terminal that are carried in the trajectory request, and the second flight zone,” where “The first flight zone is an air route area that allows to fly, and the second flight zone may include an area other than a fixed no-fly zone, an area other than a fixed no-fly zone and a dynamic no-fly zone, or an area within a planned air route of the uncrewed aerial vehicle.” Further, “The dynamic no-fly zone includes some no-fly zones or restricted flight zones that are relatively dynamic, such as large event sites and surrounding areas thereof that are temporarily controlled due to important events.”)
Note that under the broadest reasonable interpretation (BRI) of claim 5, consistent with the specification, the additional data input being “one of weather, an emergency or an event” is treated as an alternative limitation. Applicant has elected to use the phrase “one of” in the claim language, and therefore, the BRI covers the scenario in which only one of the limitations applies. Accordingly, while only the “event” has been addressed here, the claim is still rejected in its entirety.
Regarding claim 6:
		Xu discloses the “method of claim 1,” and Xu further discloses the following limitations:
“further comprising receiving an additional data input and wherein the generating the optimal flight path is further based on the additional data input, wherein the additional data input relates to a dynamic no-fly zone and the method further comprises creating a softwall surrounding the dynamic no-fly zone, generating an updated optimal flight path.” (See at least Xu ¶¶ 53 and 94: “The uncrewed aerial vehicle server may receive a third request sent by the service control entity, obtain a second flight zone, determine a first flight zone based on the at least one of the destination of the terminal, the departure point of the terminal, and the communication requirement of the terminal that are carried in the third request, and the second flight zone, and return the first flight zone to the service control entity. In this way, the at least one trajectory is determined by using the determined first flight zone, to ensure that a trajectory of a UAV meets an airspace management requirement and avoids a no-fly zone.” Further, “The first flight zone is an air route area that allows to fly, and the second flight zone may include an area other than a fixed no-fly zone, an area other than a fixed no-fly zone and a dynamic no-fly zone, or an area within a planned air route of the uncrewed aerial vehicle,” and “The dynamic no-fly zone includes some no-fly zones or restricted flight zones that are relatively dynamic, such as large event sites and surrounding areas thereof that are temporarily controlled due to important events.” The consideration of the surrounding areas of the event sites teaches the creation of softwalls surrounding the dynamic no-fly zones as claimed.)
“and transmitting the updated optimal flight path to the UAV during the UAV flight.” (See at least Xu ¶ 114: “Optionally, after receiving the at least one trajectory, the UVS may send a first message to the UAV, where the first message includes the at least one trajectory, and the first message may also include a route identifier and route information that are corresponding to each trajectory.”)
Regarding claim 7:
Xu discloses the “method of claim 1,” and Xu further discloses “wherein the optimal flight path is transmitted to an external system and the transmitting the optimal flight path to the UAV step is based on acceptance of the optimal flight path by the external system.” (See at least Xu ¶ 108: “The SCF may determine, based on the at least one of the destination of the terminal, the departure point of the terminal, and the communication requirement of the terminal that are carried in the first request, the capability information of the access network, and the first flight zone, whether the preset trajectory meets the flight requirement. When the preset trajectory does not meet the flight requirement, the SCF may start to determine the at least one trajectory. When the preset trajectory meets the flight requirement, the SCF may send an indication message to the UAV via the UVS, and the indication message is used to notify the UAV that the preset trajectory may be used to fly.” The UVS corresponds to the claimed “external system.”)
Regarding claim 11:
		Xu discloses the following limitations:
“A method comprising: receiving an origin and a destination for a flight associated with an unmanned aerial vehicle (UAV).” (See at least Xu ¶ 6.)
“calculating an optimal flight path for the UAV between the origin and the destination.” (See at least Xu ¶¶ 30-33, which disclose the selection of one trajectory out of a group of at least one trajectory based on the optimization of a variable such as trajectory length or signal strength.)
“and transmitting the optimal flight path to the UAV.” (See at least Xu ¶ 114.)
“wherein the calculating step comprises optimizing a cost as a function of a variable and wherein the variable is one of the distance between the origin and the destination, encountering obstacles, or network performance metrics.” (See at least Xu ¶ 32: “In another possible design, the terminal first obtains a length of each trajectory in the at least one trajectory, and selects a trajectory with a shortest length from the at least one trajectory, to implement shortest-distance flight.” This disclosure teaches the variable being “the distance between the origin and the destination” as claimed.)
Note that under the BRI of claim 11, consistent with the specification, the variable being “one of the distance between the origin and the destination, encountering obstacles, or network performance metrics” is treated as an alternative limitation. Applicant has elected to use the phrase “one of” in the claim language, and therefore, the BRI covers the scenario in which only one of the limitations applies. Accordingly, while only the “distance between the origin and the destination” has been addressed here, the claim is still rejected in its entirety.
	Regarding claim 12:
Xu discloses the “method of claim 11,” and Xu further discloses “wherein the distance between the origin and the destination is divided into a plurality of segments and wherein any segment of the plurality of segments within a softwall are excluded from the optimal flight path.” (See at least Xu ¶ 106 and FIG. 4 reproduced below: “For example, as shown in FIG. 4, the first flight zone is the elliptical area of the inner layer, and the second flight zone is the elliptical area of the outermost layer. The dashed line area may represent a coverage area of the access network. It can be learned from FIG. 4 that each point on only the second trajectory is located within the coverage area of the access network. This meets a communication requirement of the UAV. Therefore, the second trajectory meets a flight requirement. However, some points on the first trajectory and the third trajectory are located outside the coverage area of the access network. This does not meet the communication requirement of the UAV. Therefore, the first trajectory and the third trajectory do not meet the flight requirement.”)

    PNG
    media_image1.png
    755
    381
    media_image1.png
    Greyscale

Regarding claim 17:
Xu discloses the “method of claim 11,” and Xu further discloses “wherein an additional variable is avoidance of softwalls.” (See at least Xu ¶¶ 23 and 94: “The at least one trajectory is determined by using the determined first flight zone, to ensure that a trajectory of a UAV meets an airspace management requirement and avoids a no-fly zone,” where “The fixed no-fly zone includes: airport obstacle restrictive surfaces and civil aviation lines and air routes, railways, highways, waterways, air routes, and surrounding areas within 50 meters thereof; key sensitive units and facilities such as municipal and district party committees and governments, military control zones, communications, water supply, power supply, energy supply, storage of hazardous materials, and supervision sites, and surrounding areas within 100 meters thereof; and traffic hubs, railway stations, bus passenger terminals, wharfs, ports, and surrounding areas within 100 meters thereof.”)
	Regarding claim 18:
		Xu discloses the following limitations:
“A system comprising: an input-output interface; a processor coupled to the input-output interface wherein the processor is further coupled to a memory, the memory having stored thereon executable instructions that when executed by the processor cause the processor to effectuate operations.” (See at least Xu ¶ 185 and FIG. 10, which disclose a communications interface connected to a system processor, where a “memory 1003 may further store a group of program code, and optionally, the processor 1001 may further execute a program stored in the memory 1003.”)
“comprising: receiving an origin and a destination for a UAV flight.” (See at least Xu ¶ 6.)
“acquiring key performance indicators relating to the UAV flight.” (See at least Xu ¶ 91: “The communication requirement of the terminal may include an uplink rate, a downlink rate, a communication delay, and the like.” This disclosure teaches the claim limitation based on ¶ 32 of the instant specification, which specifies that the key performance indicators could be “position, altitude, velocity, direction, uplink/ downlink throughputs, and other metrics.”)
“identifying constraints associated with the UAV flight.” (See at least Xu ¶ 23: “The at least one trajectory is determined by using the determined first flight zone, to ensure that a trajectory of a UAV meets an airspace management requirement and avoids a no-fly zone.”)
“calculating an optimal path for the UAV flight based on the origin and the destination, the key performance indicators, and the constraints.” (See at least Xu ¶¶ 23 and 91-93: “The at least one trajectory is determined by using the determined first flight zone, to ensure that a trajectory of a UAV meets an airspace management requirement and avoids a no-fly zone.” Further, “The trajectory request may include at least one of the destination of the terminal, the departure point of the terminal, and the communication requirement of the terminal… after receiving the trajectory request, the UVS may obtain a second flight zone, and determine a first flight zone based on the at least one of the destination of the terminal, the departure point of the terminal, and the communication requirement of the terminal that are carried in the trajectory request, and the second flight zone.”)
“and transmitting the optimal path to the UAV.” (See at least Xu ¶ 114.)
	Regarding claim 19:
Xu discloses the system of claim 18, and Xu further discloses “wherein the operations further include receiving an additional input after the transmitting step, calculating a revised optimal path based in part on the additional input, and transmitting the revised optimal path to the UAV during the UAV flight.” (See at least Xu ¶ 118: “because a network environment changes, or a current flight requirement is different from a flight requirement at a time when the first request is sent, some trajectories may fail to meet the flight requirement of the UAV. When none of the at least one trajectory can meet a flight requirement of the terminal, the UAV may send a second message to the SCF, the UVS, or the OAM. The second message is used to notify the SCF, the UVS, or the OAM that selection of one trajectory from the at least one trajectory fails. In this case, the SCF, the UVS, or the OAM may re-determine at least one trajectory and send the at least one trajectory to the UAV.”)
	Regarding claim 20:
		Xu discloses the “system of claim 18,” and Xu further discloses the following limitations:
“wherein the operations further include identifying a no-fly zone in proximity of a possible flight path between the origin and the destination.” (See at least ¶ 94 and FIG. 4: “As shown in FIG. 4, the first flight zone is an elliptical area of an inner layer, and the second flight zone is an elliptical area of an outermost layer. The first flight zone is included in the second flight zone, and both the destination of the terminal and the departure point of the terminal are located in the first flight zone. The first flight zone is an air route area that allows to fly, and the second flight zone may include an area other than a fixed no-fly zone, an area other than a fixed no-fly zone and a dynamic no-fly zone, or an area within a planned air route of the uncrewed aerial vehicle.”)
“calculating a softwall surrounding the no-fly zone.” (See at least Xu ¶ 94: “The fixed no-fly zone includes: airport obstacle restrictive surfaces and civil aviation lines and air routes, railways, highways, waterways, air routes, and surrounding areas within 50 meters thereof; key sensitive units and facilities such as municipal and district party committees and governments, military control zones, communications, water supply, power supply, energy supply, storage of hazardous materials, and supervision sites, and surrounding areas within 100 meters thereof; and traffic hubs, railway stations, bus passenger terminals, wharfs, ports, and surrounding areas within 100 meters thereof.” The consideration of surrounding areas within 50 or 100 meters of the no-fly zones correspond to the claimed “softwall surrounding the no-fly zone.”)
“calculating a revised optimal path based in part on the avoidance of the softwall.” (See at least Xu ¶ 23: “The at least one trajectory is determined by using the determined first flight zone, to ensure that a trajectory of a UAV meets an airspace management requirement and avoids a no-fly zone.”)
“and transmitting the optimal path to the UAV.” (See at least Xu ¶ 114.)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Xu as applied to claims 1 and 11 above, and further in view of Dupray et al. (US 2017/0069214 A1), hereinafter Dupray.
	Regarding claim 2:
Xu discloses the “method of claim 1,” but does not specifically disclose the method “further comprising receiving a priority for a flight of the UAV and wherein generating the optimal flight path is further based on the priority for the flight.” However, Dupray does teach this limitation. (See at least Dupray ¶ 245: “If the airspace is not controlled, the UAV and the other object may communicate to negotiate a flight path, thus giving a fairly certain knowledge of the flight path/trajectory to each other. In an embodiment, the right of way of the UAV and the other object may be first determined (e.g., with the larger aerial vehicle usually having the right of way). For the entity having the right of way, it may first plan a flight path (while ignoring the existence or the trajectory of the other entity, e.g., when planning the flight path) and request the other entity to plan a flight path that avoids the entity… The UAV and the other object may need to negotiate the flight paths a number of times before the final flight paths may be settled, especially if the flight paths are transmitted to the other entity simultaneously.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Xu by generating the optimal flight path based on the UAV flight priority as taught by Dupray, because “the flight path planning and calculations may need to consider certain regulatory limits such as the right of way of some other objects (e.g., larger aerial vehicles such as human controlled planes or helicopters being less maneuverable among other reasons, other aerial vehicles in an emergency or ‘mayday’ call).” (See at least Dupray ¶ 241.)
	Regarding claim 4:
Xu discloses the “method of claim 1,” but does not specifically disclose “wherein generating the optimal flight path is further based on a physical limitation of the UAV.” However, Dupray does teach these limitations. (See at least Dupray ¶¶ 179-180 and 216: “In an embodiment, the UAV may take into account factors including the location and/or the present and anticipated trajectory of the other object, the present operating conditions of the UAV (e.g., speed, heading direction, present maneuver, e.g., turning, climbing, descending), other objects in the vicinity of the UAV (e.g., within the operating zone B or the observing zone C) including their locations and/or the present and anticipated trajectory, the limits on the UAV including operational limits,” where “An ‘operational limit’ of the UAV may include one or more of a safe or emergency operational thresholds of the UAV or one or more components of the UAV (e.g., the speed, operational ceiling, maneuverability, or weigh limit of payload of the UAV due to engine power or other factors, or the range of the UAV due to limitation on battery power or communication distance).”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Xu by considering the operational limits of the UAV when generating the flight path as taught by Dupray, because the operational limits consider the safe operating thresholds of the UAV; further, “One important aspect for operating a UAV is the ability to safely operate the UAV at all times while the UAV is operating in an area. Safe operation is very important to a UAV because of the unmanned nature (thus having at least perceived and perhaps real image that the UAV may at times lack the ability of a human operator to react to at least some unforeseen circumstances) combined with the large consequences in the case of malfunction, error, or other unforeseen circumstances (e.g., potentially UAVs falling from the sky at high velocity or colliding with other objects in the sky).” (See at least Dupray ¶¶ 180 and 190.)
Regarding claim 14:
Xu discloses the “method of claim 11,” but does not specifically disclose “wherein the calculation step comprises one of using machine learning techniques, artificial intelligence techniques, deep neural networks or deep reinforcement learning.” However, Dupray does teach this limitation. (See at least Dupray ¶ 339: “In an embodiment, a communication UAV may also be include (or be controlled by) algorithms, robotics, and/or artificial intelligence for finding and determining a position where it can be deployed.”)
Note that under the BRI of claim 14, consistent with the specification, using “one of using machine learning techniques, artificial intelligence techniques, deep neural networks or deep reinforcement learning” is treated as an alternative limitation. Applicant has elected to use the phrase “one of” in the claim language, and therefore, the BRI covers the scenario in which only one of the limitations applies. Accordingly, while only the artificial intelligence techniques have been addressed here, the claim is still rejected in its entirety.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Xu by using artificial intelligence in the calculation step as taught by Dupray, because this modification allows the system to perform new or unique sequences of behaviors when it encounters a situation or environment for which it has no predetermined technique for addressing it. (See at least Dupray ¶ 187.)
Regarding claim 16:
Xu discloses the “method of claim 11,” but does not specifically disclose “wherein an additional variable is a priority level of a flight of the UAV.” However, Dupray does teach this limitation. (See at least Dupray ¶ 245.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Xu by calculating the optimal flight path based on the UAV flight priority as taught by Dupray, because “the flight path planning and calculations may need to consider certain regulatory limits such as the right of way of some other objects (e.g., larger aerial vehicles such as human controlled planes or helicopters being less maneuverable among other reasons, other aerial vehicles in an emergency or ‘mayday’ call).” (See at least Dupray ¶ 241.)
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Xu as applied to claim 1 above, and further in view of Tsaliah et al. (US 2020/0108939 A1), hereinafter Tsaliah.
Regarding claim 8:
Xu discloses the “method of claim 1,” but does not specifically disclose the method “further comprising detecting an anomalous UAV, generating an updated optimal flight path further based on the anomalous UAV, and transmitting the updated optimal flight path to the UAV during the UAV flight.” However, Tsaliah does teach these limitations. (See at least Tsaliah ¶ 113: “Since the failed UAV 150d commences a descending operation after having terminating its flight and deploying its parachute 20, the failed UAV is liable to pass through the airspace of UAVs flying at lower altitudes and cause a dangerous collision. To prevent such a dangerous occurrence, UTM station 240 transmits update signals Ua-c, each of which being representative of an UAC-specific updated flight path, simultaneously to all UAVs 150a-c, respectively, which are predicted to cross, or to be in the vicinity of e.g. within 5 meters, the descent path 246 of the failed UAV 150d, so that these neighboring UAVs 150a-c will fly away from the vicinity of the descent path.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Xu by updating a flight path of a UAV in the vicinity of a detected anomalous UAV as taught by Tsaliah, because with this modification, a UAV in the vicinity of the anomalous UAV can avoid the danger associated with the anomalous UAV. (See at least Tsaliah ¶ 113.)
Claims 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Xu as applied to claims 1 and 11 above, and further in view of Kantor et al. (US 2016/0300495 A1), hereinafter Kantor.	
Regarding claim 9:
Xu discloses the “method of claim 1,” but does not specifically disclose the method “further comprising receiving feedback from the UAV, generating an updated optimal flight path further based on the feedback, and transmitting the updated optimal flight path to the UAV during the UAV flight.” However, Kantor does teach these limitations. (See at least Kantor ¶ 23: “UAV platform 230 may receive feedback and credentials of UAV 220, from UAV 220 and via networks 240-260, during traversal of the flight path by UAV 220. UAV platform 230 may authenticate the feedback based on the credentials of UAV 220, may modify the flight path instructions based on the feedback, and may provide the modified flight path instructions and the credentials of UAV platform 230 to UAV 220.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Xu by generating an updated flight path based on feedback from the UAV as taught by Kantor, because this modification allows for the flight path to be modified “if the feedback indicates that UAV 220 is in danger of colliding with an obstacle (e.g., another UAV 220, a building, an airplane, etc.),” and allows for the flight path to not be modified “if the feedback indicates that UAV 220 will safely arrive at the destination location,” for example. (See at least Kantor ¶ 65.)
Regarding claim 15:
Xu discloses the “method of claim 11,” but does not specifically disclose “wherein an additional variable is a constraint such that a travel power level needed to traverse a path is less that an available power level of the UAV.” However, Kantor does teach this limitation. (See at least Kantor ¶ 47: “If UAV platform 230 determines that UAV 220 cannot safely complete the flight path from the origination location to the destination location without stopping (e.g., to recharge or refuel), UAV platform 230 may determine one or more waypoints along the flight path where UAV 220 may stop and recharge or refuel.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Xu by considering whether the UAV has enough charge to complete a certain flight path as taught by Kantor, because this modification ensures that the UAV can safely complete its flight path. (See at least Kantor ¶ 47.)
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Xu as applied to claim 1 above, and further in view of Moustafa et al. (US 2020/0314614 A1), hereinafter Moustafa.
	Regarding claim 10:
Xu discloses the “method of claim 1,” but does not specifically disclose the method “further comprising reconfiguring the underlying network based on the indicator of network performance.” However, Moustafa does teach this limitation. (See at least Moustafa ¶¶ 154 and 159: “a quality of experience device to: receive a plurality of quality of experience measurements from a plurality of remote devices; generate the plurality of network parameters based on the plurality of quality of experience measurements; receive the plurality of vehicle service application information from the application server; and generate a vehicle wireless communication quality of service data set based on the plurality of vehicle service application information and the plurality of quality of experience measurements.” This can “optionally include wherein: the quality of experience device includes a network reconfiguration device to receive a network reconfiguration input; and the generation of the vehicle wireless communication quality of service data set is further based on the network reconfiguration input.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Xu by reconfiguring the network based on the consideration of the quality of network performance, because Moustafa discloses that “The predictive QoS map generation and the dynamic network reconfiguration may be used separately, though using both together would improve or maximize the improvements to performance of data-based vehicle services.” (See at least Moustafa ¶ 44.)
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Xu as applied to claim 11 above, and further in view of Ghaemi et al. (US 9,564,056 B1), hereinafter Ghaemi.
Regarding claim 13:
Xu discloses the “method of claim 11,” but does not specifically disclose “wherein the calculating step comprises an optimization technique, wherein the optimization technique is one of linear, convex, non-linear, graph-based and heuristic techniques.” However, Ghaemi does teach this limitation. (See at least Ghaemi col. 1 l. 54-col. 2 l. 30: “In some aspects, nonlinear programming techniques may be leveraged to more accurately and efficiently define a flight path optimization problem and generate an optimal control trajectory. In some aspects, nonlinear programming may be used to solve a guidance optimization problem (e.g., minimizing fuel consumption) that is defined by a system of constraints over a set of unknown real variables.” This disclosure teaches the use of a non-linear optimization technique.)
Note that under the BRI of claim 13, consistent with the specification, the optimization technique being “one of linear, convex, non-linear, graph-based and heuristic techniques” is treated as an alternative limitation. Applicant has elected to use the phrase “one of” in the claim language, and therefore, the BRI covers the scenario in which only one of the limitations applies. Accordingly, while only the non-linear technique has been addressed here, the claim is still rejected in its entirety.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Xu by using a non-linear optimization technique as taught by Ghaemi, because “The use of nonlinear programming techniques and current computing capabilities in combination can provide a mechanism to address and generate a solution for the complicated nonlinear problem(s) of guidance optimization. In some aspects, processes and systems herein may eliminate or at least minimize the use of assumptions and other (arbitrary) constraints that are not realistic in determining an optimal control. Moreover, the proposed nonlinear programming can handle all types of constraints that the aircraft might be required to satisfy including: altitude-speed, altitude-distance and speed-distance constraints.” (See at least Ghaemi col. 1 l. 54-col. 2 l. 30.)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Mahkonen et al. (US 2021/0103294 A1) Abstract and ¶ 33 disclose a method of determining a flight plan for a UAV based in part on quality-of-service requirements and the avoidance of restricted zones.
Godwin et al. (US 2017/0358212 A1) Abstract discloses a method of determining geo-fences associated with no-fly zones and ensuring that UAVs avoid these no-fly zones.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Madison R Hughes whose telephone number is (571)272-7205. The examiner can normally be reached Monday - Thursday: 9:00 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.R.H./Examiner, Art Unit 3662                

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662